Piper, J.
(dissenting). I cannot agree with the decision of the majority. I think the opinion of the'Special Term is logical and convincing and should be followed. I also dissent for the following reasons:
Section 15 of article III of the New York Constitution is as follows: “ No private or local bill, which may be passed by the legislature, shall embrace more than one subject, and that shall be expressed in the title. ’ ’
The original act, chapter 203 of the Laws of 1906, was entitled: “ An Act to authorize the city of Buffalo to issue its bonds for the purpose of extending and improving the supply of water to the city and its inhabitants.”
In this act the rate of interest on the bonds was fixed at 3%%. The bonds were to mature in fifty years from their date of issue, with this provision in the statute: “the right, however, is reserved by the common council of the city of Buffalo to repay at any time after the expiration of twenty years all or any part of these bonds.”
Apparently the city was unable to sell bonds bearing interest at the rate of 3%% as an act was passed at the regular 1907 session of the Legislature (L. 1907, ch. 84), entitled: “ An Act to amend chapter two hundred and three of the laws of nineteen *151hundred and six, entitled ‘An act to authorize * * * inhabitants,’ in relation to the rate of interest on said bonds.”
The only change in the statute made by this amendment was to increase the interest rate from 3% to 4%.
Apparently the city advertised a part of the authorized issue and in the council resolution and in its advertisement failed to provide for the call feature as required by the statute. To correct this error it was necessary to go back to the Legislature for a validating act. This statute is the one that is the subject of this litigation. It is chapter 724 of the Laws of 1907 and is entitled: “ An Act to amend chapter two hundred and three of the laws of nineteen hundred and six, entitled ‘An act to authorize the city of Buffalo to issue its bonds for the purpose of extending * * * and its inhabitants,’ as amended by chapter eighty-four of the laws of nineteen hundred and seven, and to validate proceedings heretofore taken for the authorization and sale of bonds under said act, and to authorize the issuance of bonds pursuant to said proceedings, payable in fifty years without option of prior payment.”
It will be noted that there is nothing in the title as to authorizing any change in the right to call bonds “ at any time after the expiration of twenty years ” except as to those which the city had already provided for issuance in “ proceedings heretofore taken.” Without having in mind the above-quoted constitutional provision it would appear that the act had two purposes, (1) to change the language in section 1 of the statute in reference to the call feature from “ the right, however, is reserved by the common council of the city of Buffalo to repay at any time after the expiration of twenty years all or any part of these bonds ” to “ provided, however, that the common council may, in its discretion, reserve in the resolution ordering the sale of said bonds, or any of them, the right to repay or recall said bonds, or any of them, at the expiration of twenty years from the date of issue ” and (2) to validate the proceedings theretofore taken in the issuance of certain of its bonds pursuant to the 1906 act and the amendment by chapter 84 of the Laws of 1907, and appellants have so construed it.
However, having in mind the constitutional provision, and that the city authorities had taken proceedings including the adoption of a resolution providing for fifty-year bonds “ without reserving the right of prior payment,” and the bonds had been advertised for sale in accordance with the resolution, it seems probable that the act (L. 1907, ch. 724) had only one purpose, i.e., to validate that particular issue of bonds and that *152the purpose of section 1 was to conform the language of the statute with the resolution of the council and the advertisement for the sale of those bonds. If we so construe the act it does not offend against the provisions of section 15 of article III of the Constitution. If we accept the appellants ’ construction then does it not contravene the command that the subject “ shall be expressed in the title ” of a local bill? While I find no cases directly in point, the following seem to indicate such a result. (City of Watertown v. Fairbanks, 65 N. Y. 588; Parfitt v. Furguson, 159 N. Y. 111, 116, 117; Economic Power & Constr. Co. v. City of Buffalo, 195 N. Y. 286; People ex rel. Lee v. Supervisors of Chautauqua County, 43 N. Y. 10.) Burke v. Kern, (287 N. Y. 203) and Richfield Oil Corp. v. City of Syracuse (287 N. Y. 234) might be cited as being contrary to this view, but they can be distinguished.
The compelling purpose of the bill we are considering was to ratify, confirm and validate the proceedings of the common council of the City of Buffalo which did not conform to the statute under which the council had acted, and it was so expressed in the title. A reading of the title would disclose no other purpose. The first section of the bill sought to amend the statute to conform it with that which had been done, and 1 think it had no prospective purpose or effect.
All concur with Kimball, J., except Piper, J., who dissents and votes for affirmance in an opinion. Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.
Judgment and order insofar as appealed from reversed on the law, with costs, and judgment directed in favor of the defendants, with costs in accordance with the opinion.